991 F.2d 808
NOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.William R. COLLIER and Interstitial Systems, Inc.,Plaintiffs-Appellants,v.AIRTEX, INCORPORATED, Defendant-Appellee.William R. COLLIER and Interstitial Systems, Inc.,Plaintiffs-Appellants,v.AIRTEX, INCORPORATED, Defendant/Cross-Appellant.
Nos. 93-1022, 93-1130 and 93-1131.
United States Court of Appeals, Federal Circuit.
Feb. 23, 1993.

APPEALS DISMISSED.
ON MOTION
RICH, Circuit Judge.

ORDER

1
William R. Collier, Interstitial Systems, Inc. and Airtex, Incorporated move to voluntarily dismiss* appeal nos. 93-1022, 93-1130, and 93-1131, based upon a settlement agreement.


2
Upon consideration thereof,

IT IS ORDERED THAT:

3
(1) The motion is granted and the appeals are dismissed.


4
(2) Each side is to bear its own costs.



*
 The parties request dismissal with prejudice but "with leave to reinstate within sixty (60) days for failure to satisfy the money payments to be made."   It is the practice of this court to grant motions for voluntary dismissal without conditions and without stating whether the dismissal is with or without prejudice.   We follow that practice here and, accordingly, do not address these matters